Case 2:18-cr-00169-DCN Document 1 Filed 05/15/18 Page 1 of 3
Case 9:21-cr-00024-DLC Document 1-2 Filed 06/15/21 Page 1 of 3

 

 

 

U.S. COURTS
BART M. DAVIS, IDAHO STATE BAR NO. 2696 MAY 15 2018
UNITED STATES ATTORNEY Revd___Flled___ Time
TRACI J, WHELAN, IDAHO STATE BAR NO. 4416 OL STEPHEN W. KENYON
ASSISTANT UNITED STATES ATTORNEY » DISTRICT OF IDAHO
DISTRICT OF IDAHO
6450 N. MINERAL DRIVE, SUITE 210
COEUR D'ALENE, ID 83815
TELEPHONE: (208) 667-6568
FACSIMILE: (208) 667-0814
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA,
Case No = ~
Plaintiff, CR- 18-01 C d- N= DCN
INDICTMENT _
VS.
18 U.S.C. §2
SARAH BETH DAY, 21 U.S.C. §§ 841(a)(1), (b)(1)(BY\ wii),
ANDREA JOYCE STEELE, 846, and 853
Defendants.
The Grand Jury charges:
COUNT ONE

Conspiracy to Distribute and Possess with
Intent to Distribute Methamphetamine
21 U.S.C. §§ 841(a)(1), (b)(D(B) (viii) and 846
Beginning on or about at least in March 2017, and continuing to on or about March 17,
2018, in the District of Idaho and elsewhere, the defendants, SARAH BETH DAY and
ANDREA JOYCE STEELE, knowingly and intentionally combined, conspired, confederated

and agreed with each other and other persons known and unknown to the Grand Jury, to

distribute and possess with intent to distribute controlled substances to-wit: fifty grams or more

INDICTMENT - |
Case 2:18-cr-00169-DCN Document 1. Filed 05/15/18 Page 2 of 3
Case 9:21-cr-00024-DLC Document 1-2 Filed 06/15/21 Page 2 of 3

of a mixture and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),
(b)(1)(B)(viii), all in violation of Title 21, United States Code, Section 846.

COUNT TWO

Possession with Intent to Distribute Methamphetamine
21 U.S.C. § 841(a)(1), (b)(1)(B) (vii); 18 U.S.C. § 2

On or about March 17, 2018, in the District of Idaho, the defendants, SARAH BETH
DAY and ANDREA JOYCE STEELE, knowingly and intentionally possessed with intent to
distribute fifty grams or more of a mixture and substance containing a detectable amount of
methamphetamine, a Schedule [I controlled substance, and aided and abetted the same, in
violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B) (viii); and Title 18,
United States Code, Section 2.

CRIMINAL FORFEITURE ALLEGATION

Drug Forfeiture
21 U.S.C. § 853

Upon conviction of the offense alleged in Counts One and Two of this Indictment, the
defendants, SARAH BETH DAY and ANDREA JOYCE STEELE, shall forfeit to the United
States any and all property, real and personal, tangible and intangible, consisting of or derived
from any proceeds the said defendants obtained directly or indirectly as a result of the foregoing
offenses; and any and all property, real and personal, tangible and intangible, used or intended to
be used, in any manner or part, to commit, or to facilitate the commission of, the foregoing
offenses. The property to be forfeited includes, but is not limited to, the following:

1. Unrecovered Cash Proceeds and/or Facilitating Property. The defendant obtained

and controlled unrecovered proceeds of the offense of conviction, or property derived from or

INDICTMENT - 2
Case 2:18-cr-00169-DCN Document 1 Filed 05/15/18 Page 3 of 3
Case 9:21-cr-00024-DLC Document 1-2 Filed 06/15/21 Page 3 of 3

traceable to such proceeds, and property the defendant used to facilitate the offense, but based
upon actions of the defendants, the property was transferred, diminished, comingled, or is
otherwise unavailable.

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendants”
up to the value of the defendants’ assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which cannot be subdivided
without difficulty.

DATED this 15th day of May, 2018.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

IARWD Go
TRACH I. WHELAN :
ASSIS T UNITED STATES ATTORNEY

INDICTMENT - 3

 
